DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 2, “formed in triangular pyramid shape” should read as “formed in a triangular pyramid shape.” 
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tire comprising a plurality of knurling units, the tire including” in line 1. However, it is unclear if all of the limitations in claim 1 following “the tire including” are describing separate elements in the tire different from the “plurality of knurling units” previously introduced or are further limiting the “plurality of knurling units” previously introduced. Based on paragraph [0013] of the instant specification, it is assumed that all of the limitations following “the tire including” are intended to only further limit the plurality of knurling units. For examination purposes, “a tire comprising a plurality of knurling units, the tire including” in line 1 will be read as “a tire comprising a plurality of knurling units, each knurling unit including.” 
Claims 2-7 are also rejected due to their dependence on rejected claim 1. 
Claim 2 recites the limitation “the plurality of knurling units on any one or more of an edge and a side” in lines 1-2. However, it is unclear what edge “an edge” is referring to and what side “a side” is referring to; thus, it is unclear where the plurality of knurling units are intended to be located relative to the tire. Therefore, it is assumed broadly that “an edge” and “a side” can be any edge and any side of the tire. For examination purposes, the limitation “the plurality of knurling units on any one or more of an edge and a side” in lines 1-2 will be interpreted to mean that the plurality of knurling units is provided on any one or more of an edge and a side of the tire. However, appropriate correction to the wording of claim 2 is required in order to clarify the intended meaning of the claim. Furthermore, examiner notes that with this interpretation, the plurality of knurling units can be provided anywhere on the tire and meet the limitations in claim 2. 
Claim 3 recites the limitation “asymmetrically formed up, down, left, and right” in line 2. However, it is unclear exactly what directions “up, down, left, and right” are referring to relative to each of the knurling parts. Therefore, it is unclear whether each of the knurling units is formed asymmetrically relative to a tire radial direction, a tire circumferential direction, a tire axial direction, a knurling part height direction, a knurling part width direction, a knurling part thickness direction, or some other direction. For examination purposes, claim 3 will be interpreted broadly to mean that there is no line of symmetry vertically or horizontally for each of the first knurling part, the second knurling part, the third knurling part, and the fourth knurling part. However, appropriate correction to the wording of claim 3 is required in order to clarify the meaning of the claim. 
Claim 5 recites the limitation “formed around the same apex” in line 2. The definition of an apex is the top or highest part of something. Therefore, it is unclear if this limitation means that each of the first, second, third, and fourth knurling parts have the same highest point and that they are each formed around this shared highest point, or if each of the first, second, third, and fourth knurling parts are merely formed around the same point which is not necessarily the highest point of each of the knurling parts. It is assumed broadly that this limitation only requires that each of the first, second, third, and fourth knurling parts are formed around the same point. For examination purposes, “formed around the same apex” in line 2 will be read as “formed around a center point.” 
Claim 7 and claim 8 recite the limitation “the knurling unit” in line 1. However, it is unclear if this limitation is referring to only one of the “plurality of knurling units” previously introduced or is referring to all of the knurling units. It is assumed that this limitation is intending to refer to all of the knurling units. For examination purposes, “the knurling unit” in line 2 of claim 7 and claim 8 will be read as “each of the knurling units.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama (JP 2017081305 with English Machine Translation). 
Regarding claim 1, Koyama discloses a tire (title) comprising a plurality of knurling units (100) (see Fig. 5; [0084]), the knurling units (100) including: a first knurling part (see modified Figure 7 below) that is convex (see Fig. 8; [0092]); a second knurling part (see Modified Figure 7 below) that continues from a side of the first knurling part and is convex (see Modified Figure 7 below; Fig. 8); a third knurling part (see Modified Figure 7 below) that continues from a side of the second knurling part and is convex (see Modified Figure 7; Fig. 8); and a fourth knurling part (see Modified Figure 7 below) that is convex and is continuously connected from a side of the third knurling part to another side of the first knurling part (see Modified Figure 7 below; Fig. 8). 

    PNG
    media_image1.png
    366
    573
    media_image1.png
    Greyscale

Modified Figure 7, Koyama
Regarding claim 2, Koyama discloses all of the limitations as set forth above for claim 1. Koyama further discloses that the plurality of knurling units (100) is provided on a side portion (7) of the tire (see Fig. 5; [0057]), satisfying the limitations in claim 2 that the plurality of knurling units is provided on any one or more of an edge and a side of the tire. 
Regarding claim 4, Koyama discloses all of the limitations as set forth above for claim 1. Koyama further discloses that each of the slopes (170) that make up each of the first, second, third, and fourth knurling parts is triangular (see Fig. 7; [0092]). Koyama further discloses that the lengths (Wco, Wro) of each of the base edges (150) of each of the knurling parts are the same and that the shape defined by each of the base edges (150) may be considered to be substantially square ([0103]; see Fig. 7). Thus, it is clear that Koyama discloses that the first knurling part, the second knurling part, the third knurling part, and the fourth knurling part are formed in the same shape (see Modified Figure 7 above). 
Regarding claim 5, Koyama discloses all of the limitations as set forth above for claim 1. Koyama further discloses that the first knurling part, the second knurling part, the third knurling part, and the fourth knurling part are formed around a center point (180) (see Modified Figure 7 above). 
Regarding claim 6, Koyama discloses all of the limitations as set forth above for claim 1. Koyama further discloses that each of the plurality of knurling units (100) has a quadrangular pyramid shape ([0092]; see Fig. 8), meaning that each of the first knurling part, the second knurling part, the third knurling part, and the fourth knurling part that make up each of the knurling units (100) would necessarily have a triangular pyramid shape in which each of the pyramids of the knurling parts share two sides with adjacent knurling parts (see Modified Figure 8 below). Thus, Koyama satisfies all of the limitations in claim 6. Examiner notes that this interpretation of distinguishing triangular pyramids from shapes that share sides is consistent with applicant’s view of triangular pyramids. For example, in Figure 1 of the instant application, applicant shows the triangular pyramid shape of the second knurling part 120 sharing a side with an adjacent triangular pyramid from an adjacent knurling unit (see Modified Figure 1 below). 

    PNG
    media_image2.png
    312
    560
    media_image2.png
    Greyscale

Modified Figure 8, Koyama

    PNG
    media_image3.png
    293
    570
    media_image3.png
    Greyscale

Modified Figure 1, Instant Application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2017081305 with English Machine Translation). 
Regarding claim 7, Koyama discloses all of the limitations as set forth above for claim 5. Koyama further discloses that the length (Wro) of an edge (153, 154) of each of the knurling units (100) is 4 mm or more and 40 mm or less ([0106]), overlapping the claimed range of 0.1 mm to 5.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Koyama does not disclose a specific example of the length (Wro) of an edge (153, 154) of each of the knurling units (100) within the claimed range, based on the overlapping values disclosed by Koyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the length of an edge of each of the knurling units to be within the claimed range. 
Regarding claim 8, Koyama discloses all of the limitations as set forth above for claim 1. Koyama further discloses that the length of the height (Ho) of each of the knurling units (100) is 0.5 mm or more and 5.0 mm or less ([0111]), overlapping the claimed range of 0.1 mm to 1.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Koyama does not disclose a specific example of the length of the height (Ho) of each of the knurling units (100) within the claimed range, based on the overlapping values disclosed by Koyama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the length of the height of each of the knurling units to be within the claimed range. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP 2017081305 with English Machine Translation) in view of Sato et al. (US 2008/0283169) (Sato). 
Regarding claim 3, Koyama discloses all of the limitations as set forth above for claim 1. Koyama further discloses that each of the plurality of knurling units (100) has a quadrangular pyramid shape with an apex (180) ([0092]; see Fig. 8). Koyama further discloses that each of the plurality of knurling units (100) is designed to improve the aesthetic appearance of the tire ([0114]). Koyama fails to disclose, however, that there is no line of symmetry vertically or horizontally for each of the first knurling part, the second knurling part, the third knurling part, and the fourth knurling part. 
Sato teaches a similar tire (title) comprising a plurality of knurling units (212, 221) on a tire sidewall (3) (see Fig. 17; [0128]) designed to help increase the visible appearance of the tire ([0010]; [0123]). In a modification of the same invention, Sato teaches that a knurling unit (213) in the shape of a quadrangular pyramid may have an apex (214) located in an eccentric position which deviates from a center (213A) of the knurling unit (213) (see Fig. 18; [0129]). With this configuration, Sato teaches that there is no line of symmetry vertically or horizontally for each of a first knurling part (215a), a second knurling part (215b), a third knurling part (215c), and a fourth knurling part (215d) of the knurling unit (213) (see Fig. 18). Sato further teaches that this configuration can help increase the visible appearance of the tire ([0130]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to have modified each of the knurling units disclosed by Koyama to have an eccentric shape such that there is no line of symmetry vertically or horizontally for each of the first knurling part, the second knurling part, the third knurling part, and the fourth knurling part, as taught by Sato, because they would have had a reasonable expectation that doing so would be an effective way to increase the visible appearance of the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749